DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2019/0291397, hereinafter “Nakashima”) in view of Akkapeddi et al. (US 6,410,156, hereinafter “Akkapeddi”) in view of Sawamoto (US 5,626,769) in further view of Mazille et al. (SSWM University Course: Water Purification 2020, hereinafter “Mazille”). 
In regard to claim 1, Nakashima discloses a multilayer structure including a semi-aromatic polyamide layer [abstract]. The multilayer structure is used as packaging material for various packaging material containers such as a bottle, a bag, or a stand-up pouch [0086]. Thus, a packaging arrangement. The layer structure of the multilayer structure, for example, is (D)/(B)/(C)/(A)/(E) [0063]. Layer (A) is a semi-aromatic polyamide layer [0030]. Layer (B) is an EVOH resin layer [0034]. Layer (C) is a thermoplastic resin layer [0049]. Layer (D) is an aliphatic polyamide layer [0051]. Layer (E) is a polyolefin resin layer [0055]. Thus, the multilayer film comprises a plurality of layers including an outer layer formed of a polymer material, one or more interior layers formed of a semi-aromatic polyamide composite material, and inner layer formed of a polymer material. A suitable liquid to be used in the package arrangement is drinking water [0091].
Nakashima is silent with regard to the semi-aromatic polyamide of at least one of the one or more interior layers comprising an oxidizeable polymer and a catalyst.
Akkapeddi discloses an oxygen scavenging barrier polyamide composition that comprises an amorphous semi-aromatic polyamide blend comprising a semi-aromatic polyamide homopolymer, copolymer or mixture thereof, and a semicrystalline, aliphatic polyamide homopolymer, copolymer or mixture thereof, at least one polyamide-compatible, oxidizable polydiene; and at least one oxidation promoting metal salt catalyst [abstract]. The aliphatic polyamide including polyamide 6. Thus, the blend comprises oxidizable nylons. The polyamide compositions are useful as barrier layers in packaging materials of oxygen-sensitive food and beverage products.
Nakashima and Akkapeddi both disclose packaging materials of oxygen-sensitive food and beverage products wherein the packaging material comprises a layer of semi-aromatic polyamide. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the semi-aromatic polyamide blend comprising a semi-aromatic polyamide homopolymer, copolymer or mixture thereof, at least one polyamide-compatible, oxidizable polydiene; and at least one oxidation promoting metal salt catalyst of Akkapeddi for the semi-aromatic polyamide layer of Nakashima motivated by the expectation of forming an oxygen scavenging barrier polyamide composition that exhibits high oxygen scavenging capability [Akkapeddi abstract]. 
Nakashima discloses that drinking water is contained in the structure, however, Nakashima is silent with regard to the water including an amount of ozone dissolved therein. 
	 Mazille disclose ozonation is a chemical water treatment technique based on the infusion of ozone into water. The treatment of water with ozone has a wide range of applications, as it is efficient for disinfection as well as for degradation of organic and inorganic pollutants. 
	Nakashima and Mazille both disclose water for drinking. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize ozonation as disclosed by Mazille in the drinking water of the packaging contents of Nakashima motivated by the expectation of forming water with removed colour, taste, and odour (Mazille). 
Modified Nakashima is silent with regard to the amount of ozone dissolved therein between 0.001 and 0.5 mg/m3. It should be noted that the amount of ozone dissolved in water is a result effective variables.  As the amount of dissolved ozone increases, the degradation and removal of organics and inorganics increases. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of ozone dissolved therein between 0.001 and 0.5 mg/m3 since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of ozone dissolved therein between 0.001 and 0.5 mg/m3 motivated by the expectation of producing drinking water that is tasteless and odourless. 
	In regard to claim 2, Nakashima discloses the use of Novatec PP BC5FA for the inner resin layer (E) [0098] which is a food grade polyolefin.
	In regard to claim 3, Nakashima discloses that Layer (B) is an EVOH resin layer [0034]. Layer (C) is a thermoplastic resin layer [0049]. Layer (D) is an aliphatic polyamide layer [0051]. Layer (C) can be formed from polyolefins or polyester resins [0049]. Thus, the outer layers can be formed from EVOH, polyamide, polyolefins, or polyester resins.
	In regard to claims 5-6, Nakashima discloses that an adhesive resin layer may be provided between (D) and (B), (B) and (C), (C) and (A) or (A) and (E) [0063]. 
	In regard to claim 7, Nakashima discloses that the layer structure of the multilayer structure, for example, is (D)/(B)/(C)/(A)/(E) [0063]. Layer (A) is a semi-aromatic polyamide layer [0030]. Layer (B) is an EVOH resin layer [0034]. Layer (C) is a thermoplastic resin layer [0049]. Layer (D) is an aliphatic polyamide layer [0051]. Layer (E) is a polyolefin resin layer [0055]. Thus, the inner and outer layer are each independently formed of one of polyethylene or polypropylene. 
	In regard to claim 8, Nakashima discloses layer (B) which is formed of EVOH resin [0034]. The layer is an interior layer between the interior layer and the second tie layer [0063]. 
	In regard to claim 9, Nakashima discloses an embodiment where the multilayer structure comprises the aliphatic polyamide layer (D) as a third interior layer (Table 1). 
	In regard to claim 10, Nakashima discloses that the layer structure of the multilayer structure, for example, is (D)/(B)/(C)/(A)/(E) [0063]. Layer (A) is a semi-aromatic polyamide layer [0030]. Layer (B) is an EVOH resin layer [0034]. Layer (C) is a thermoplastic resin layer [0049]. Layer (D) is an aliphatic polyamide layer [0051]. Layer (E) is a polyolefin resin layer [0055]. Thus, the inner and outer layer are each independently formed of one of polyethylene or polypropylene.
	In regard to claim 11, Nakashima discloses that the adhesive material is formed from a modified polyolefin polymer containing a carboxyl group obtained by chemically bonding an unsaturated carboxylic acid or an anhydride thereof to a polyolefin resin by addition reaction, a graft reaction, or the like [0063]. 
	In regard to claims 16-17, Nakashima discloses a multilayer structure including a semi-aromatic polyamide layer [abstract]. The multilayer structure is used as packaging material for various packaging material containers such as a bottle, a bag, or a stand-up pouch [0086].
	In regard to claim 23, modified Nakashima discloses that the semi-aromatic polyamide composite comprises an amorphous semi-aromatic polyamide and a semi-crystalline aliphatic polyamide (Akkapeddi col. 6 lines 1-15). 
	In regard to claims 24-25, modified Nakashima discloses that the composite material comprises an oxidizable polybutadiene (Akkapeddi col. 7 lines 53-57). 
	In regard to claim 26, modified Nakashima discloses that the ratio of semi-aromatic polyamide to polyamide 6 is preferably from about 80:20 to about 35:65 (Akkapeddi col. 6 lines 40-55)
	In regard to claim 27, modified Nakashima discloses that the catalyst is present in an amount in the range from 0.01% to 0.05% (Akkapeddi col. 8 lines 30-32). 
	In regard to claim 28, modified Nakashima discloses that the catalyst is a transition metal salt (Akkapeddi col. 8 lines 13-15).
	In regard to claim 29, modified Nakashima discloses that the transition metal salt is cobalt stearate (Akkapeddi col. 8 lines 13-27).
	In regard to claim 30, Nakashima discloses that the one or more interior layers formed of a semi-aromatic polyamide composite material is a flexural film formed by casting, blown or biaxial orientation processes [0077]. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2019/0291397, hereinafter “Nakashima”) in view of Akkapeddi et al. (US 6,410,156, hereinafter “Akkapeddi”) in view of Mazille et al. (SSWM University Course: Water Purification 2020, hereinafter “Mazille”) in view of Frisk (US 6,132,825).
In regard to claim 4, modified Nakashima discloses that the inner layer is formed of a polyester such as polyethylene terephthalate [0049]. However, modified Nakashima is silent with the outer layer being formed from a PET resin material.
Frisk discloses a polymeric material that promotes the degradation of a sterilant such as hydrogen peroxide and ozone (abstract). The polymeric material comprises polyethylene terephthalate (col. 2 lines 25-31). The polymeric material is used to form packaging materials (col. 2 lines 15-26).
Modified Nakashima and Frisk both disclose the polymeric materials used for packaging materials such as liquid based foods. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyethylene terephthalate polymeric material of Frisk for the outer layer of modified Nakashima motivated by the expectation of forming a packaging container that promotes the degradation of a sterilant such as hydrogen peroxide and ozone (Frisk abstract). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2019/0291397, hereinafter “Nakashima”) in view of Akkapeddi et al. (US 6,410,156, hereinafter “Akkapeddi”) Mazille et al. (SSWM University Course: Water Purification 2020, hereinafter “Mazille”) in view of BYNELTM 41E687 Data Sheet. 
In regard to claim 12, Nakashima discloses that the adhesive material is formed from a modified polyolefin polymer containing a carboxyl group obtained by chemically bonding an unsaturated carboxylic acid or an anhydride thereof to a polyolefin resin by addition reaction, a graft reaction, or the like [0063].
Nakashima is silent with regard to the tie material being a linear low density polyethylene grafted maleic anhydride. 
BYNELTM 41E687 discloses anhydride-modified linear low density polyethylene that can be used as adhesive resins in coextruded PE/barrier structures (BYNELTM 41E687 Data Sheet).
Nakashima and BYNELTM 41E687 both disclose the use of anhydride-modified polyolefin adhesive materials for use in packaging structures. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the anhydride-modified linear low density polyethylene adhesive of BYNELTM 41E687 as the adhesive resin material of Nakashima motivated by the expectation of forming a packaging structure with improved thermal resistance ((BYNELTM 41E687 Data Sheet).

 Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Nakashima is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant’s field of endeavor is a multi-layer film that is used as a package arrangement for the contents to include water. Nakashima discloses a multilayer structure including a semi-aromatic polyamide layer [abstract]. The multilayer structure is used as packaging material for various packaging material containers such as a bottle, a bag, or a stand-up pouch [0086]. A suitable liquid to be used in the package arrangement is drinking water [0091]. Thus, Nakashima is within the applicant’s field of endeavor. 
The applicant argues that one of ordinary skill in the art would see no motivation to experiment with an ozone scavenging layer in Nakashima since Nakashima is unconcerned with ozone content. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakashima and Akkapeddi both disclose packaging materials of oxygen-sensitive food and beverage products wherein the packaging material comprises a layer of semi-aromatic polyamide. Akkapeddi provides the teaching of an oxygen scavenging barrier polyamide composition that comprises an amorphous semi-aromatic polyamide blend comprising a semi-aromatic polyamide homopolymer, copolymer or mixture thereof, and a semicrystalline, aliphatic polyamide homopolymer, copolymer or mixture thereof, at least one polyamide-compatible, oxidizable polydiene; and at least one oxidation promoting metal salt catalyst [abstract]. The aliphatic polyamide including polyamide 6. Thus, the blend comprises oxidizable nylons. The polyamide compositions are useful as barrier layers in packaging materials of oxygen-sensitive food and beverage products. Thus, Akkapeddi provides the teaching that it is known in the art to utilize a semi-aromatic polyamide blend to improve the barrier properties of a product which is motivation to combine with Nakashima to improve the barrier properties of the packaging materials disclosed within Nakashima. 

The examiner has removed the Sawamoto reference, thus the arguments to that reference are spurious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/            Primary Examiner, Art Unit 1782